Contrary to the defendant’s contention, the plaintiffs established a prima facie case by submitting proof of the existence of a promissory note and the defendant’s default thereon (see UCC 3-307 [2]; Levien v Allen, 52 AD3d 578 [2008]; Lorenz Diversified Corp. v Falk, 44 AD3d 910 [2007]; Central Islip Coop. G.L.F. Serv. v Tsantes, 17 AD2d 852 [1962]; Abrahamson v Steele, 176 App Div 865 [1917]). Accordingly, the Supreme Court erred in granting the defendant’s oral application, in effect, pursuant to CPLR 4401 for judgment as a matter of law, and a new trial is warranted (see Central Islip Co-op G.L.F. Serv. v Tsantes, 17 AD2d at 852).
The defendant’s remaining contentions are either without merit, improperly raised for the first time on appeal, or rendered academic by our determination. Dillon, J.P., Dickerson, Belen and Roman, JJ., concur.